02-11-282-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00282-CV
 
 



Ronald Jones and Lurea Hornbuckle


 


APPELLANTS




 
V.
 




Massachusetts Mutual Life Insurance Company and
  Bank of America National Association and R. Dwayne Danner, Kelly Orlando and
  Robert Mowery


 


APPELLEES



 
 
----------
FROM THE 153rd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
          We
have considered the “Partial Motion To Dismiss Of Defendants Massachusetts
Mutual Life Insurance Company, Bank of America, N.A., and R. Dwayne Danner” in
which they ask us to dismiss the appeal of Lurea Hornbuckle because she was not
a party to the final judgment.  Hornbuckle filed a response, but it did not
show grounds for continuing her appeal.  It is the court’s opinion that the
motion should be granted; therefore, we dismiss the appeal of appellant Lurea
Hornbuckle.  See Tex. R. App. P. 42.1(a)(2)(A), 43.2(f).  This case
shall hereafter be styled “Ronald Jones v. Massachusetts Mutual Life Insurance
Company; Bank of America, N.A.; R. Dwayne Danner; Kelly Orlando; and Robert
Mowery.”
          Lurea
Hornbuckle shall pay her costs of the appeal, for which let execution issue.
  See Tex. R. App. P. 42.1(d).
 
 
PER CURIAM
 
PANEL: 
WALKER,
MCCOY, and MEIER, JJ.
 
DELIVERED:  June 7, 2012




 




[1]See Tex. R. App. P. 47.4.